USCA1 Opinion

	




          January 20, 1994      [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ___________________          No. 93-1735                                                UNITED STATES,                                      Appellee,                                          v.                                 THOMAS F. KNOWLTON,                                Defendant, Appellant.                                  __________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                       [Hon. Gene Carter, U.S. District Judge]                                          ___________________                                 ___________________                                        Before                                 Breyer, Chief Judge.                                         ___________                            Cyr and Stahl, Circuit Judges.                                           ______________                                 ___________________               Arlene C. Halliday on brief for appellant.               __________________               Jay P.  McCloskey, United  States Attorney,  and Michael  M.               _________________                                ___________          DuBose, Assistant United  States Attorney,  on Motion to  Dismiss          ______          Appeal for appellee.                                  __________________                                  __________________                      Per Curiam.   The government has moved  for summary                      __________            disposition of this appeal under Loc. R. 27.1.  We agree that            there is no  substantial issue presented,  and we affirm  the            judgment below.                      Defendant pleaded guilty to a one-count  indictment            charging  possession of  a firearm  by a  convicted  felon in            violation  of 18  U.S.C.      922(g)(1),  924(a)(2).    Under            U.S.S.G.  2K2.1(a)(2),  his base  offense level  was properly            calculated at Level 24 "if [he] had at least two prior felony            convictions of  either a  crime of violence  or a  controlled            substance offense."   The presentence  report ("PSI")  listed            two such convictions --  a drug offense  and a burglary of  a            dwelling.       Defendant    initially   objected    to   the            characterization  of the burglary as a  crime of violence and            its use for  sentence enhancement purposes.   Defense counsel            later   withdrew   these   objections,  however,   and   with            defendant's  approval, conceded the base offense level of 24.                      Defendant now attempts to reverse the effect of his            voluntary  concession  by  arguing that  the  court committed            plain error in omitting from  its findings of fact an express            citation  to  the  PSI paragraph  which  listed  the burglary            conviction.   The argument erroneously equates the absence of            a numerical citation with a failure to make factual findings.            The  court   specifically  found  the   relevant  fact,  that                                         -2-            defendant  had two prior  qualifying convictions.   It relied            upon the defendant's concession, expressly reiterating  among            its  written  findings  that  defendant  had   withdrawn  his            objections to  considering the  burglary for  the purpose  of            sentence  enhancement.   In  addition,  the court's  judgment            adopted the factual findings of the PSI. "As a general rule a            trial court lawfully  may make implicit findings  with regard            to sentencing  matters, incorporating  by reference  suitably            detailed suggestions limned in the PSI  Report or advanced by            a  party."   United States  v. Tavano,  1993 U.S.  App. LEXIS                         _____________     ______            33879, at *18  (1st Cir. Dec. 29,  1993) (citing cases).   No            particular citation form is required.                      Accordingly, we grant the government's motion under            Loc. R. 27.1 and affirm the judgment below.                               ______                                         -3-